Citation Nr: 9903514	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


REMAND

The veteran contends that the diagnosed bilateral hearing 
loss is causally related to his having been subjected to loud 
gun noises during his 39-month tour of duty as a fire control 
technician aboard a Navy ship during service.  Consequently, 
he believes that service connection for bilateral hearing 
loss is warranted.

After a review of the evidentiary record, the Board finds 
that additional development is necessary.  In particular, it 
is noted that it is felt that several private and/or VA 
medical records are still missing from the file and that 
clarification of what exposure to loud noise the veteran may 
have had between July 1952 (the date of the veteran's 
separation from active military service) and August 1996 (the 
date of the earliest competent evidence in the record showing 
hearing loss) is needed.

A review of the service medical records reveals no evidence 
of actual exposure to loud noises nor complaints or diagnoses 
of bilateral hearing loss at any time.  These records only 
reveal that, on separation, the veteran's ears and hearing 
capabilities were clinically evaluated as normal.

Several medical records that were produced in 1956, while the 
veteran was enrolled in the U.S. Navy Reserves, reiterate the 
fact that the veteran had normal hearing and no problems 
other than a prior ear infection that was, however, 
considered not disabling.

The report of a VA general medical examination that was 
conducted in December 1992 reveals no complaints of bilateral 
hearing loss but it reveals, in passing, the fact that the 
veteran was a retired aeronautical engineer, a profession 
that offers, the Board notes, the potential of substantial 
exposure to loud noises, as it is well known to involve the 
design, development and the testing of aircraft.

As noted above, the earliest competent evidence in the record 
showing the manifestation of bilateral hearing loss was dated 
in August 1996, more than 44 years after the veteran's 
separation from active military service, and it is part of a 
VA outpatient medical record.  According to this document, 
the veteran "was referred following [a] failed hearing 
screening with a gradual hearing loss ... in both ears" and 
reported having a pressure equalization ("PE") tube placed 
in his right ear "several years ago," as well as a history 
of inservice noise exposure.  The assessment was listed as 
sensorineural hearing loss consistent with the effects of 
noise exposure and the Board notes that, unfortunately, the 
records reportedly reflecting both the failed hearing 
screening and the PE tube placement (both of which the Board 
feels could very possibly help in answering the question of 
the most likely etiology of the diagnosed hearing loss) are 
not of record.

Notwithstanding the above evidence pointing towards a post-
service date of onset of the bilateral hearing loss, two VA 
audiologists submitted opinions, in August and October 1997, 
to the effect that they believed that the hearing loss was 
causally related to service.  Their opinions are, however, 
inadequate and invalid inasmuch as their subscribers were not 
provided with the entire picture in this case (which should 
have included evidence covering the aforementioned 44-year 
gap, including the records reportedly reflecting a "failed 
hearing screening" and a right ear PE tube placement 
sometime prior to August 1996) but only presented with the 
veteran's version of inservice exposure to noise.  In fact, 
the subscriber of the October 1997 opinion said that he did 
not review the claims folder and made it clear that his 
opinion was valid only as long as the history provided by the 
veteran was accurate.

The Board is of the opinion that the facts of the present 
case remain incomplete and in dire need of clarification.  
This needs to be accomplished before an informed decision can 
be made.  Consequently, in view of the above, and in full 
compliance with VA's duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), the Board finds that the appealed claim of 
entitlement to service connection for bilateral hearing loss 
should be remanded for the following additional development:

1.  The RO should ask the veteran to 
submit a written, comprehensive and 
legible statement containing the 
following information:

A.  A list of all the jobs or 
occupations he held between July 
1952 and the date when he reportedly 
retired and, for each such job or 
occupation, (1) the dates of 
employment, (2) the places of 
employment, (3) a description of the 
duties and (4) the degree of 
exposure to loud noises associated 
with the performance of those 
duties.  This list should include 
reference to his reported occupation 
as an aeronautical engineer.

B.  A list showing the dates and 
places of all VA and/or private 
medical treatment received for the 
diagnosed bilateral hearing loss 
between July 1952 and August 1996, 
including, but not limited to, the 
specific instances of (1) a "failed 
hearing screening" and (2) a right 
ear PE tube placement (as referred 
to in the VA August 1996 outpatient 
medical record).

The RO should also inform the veteran, in 
the same written communication, that he 
is free to furnish any additional 
pertinent evidence and argument while the 
appealed matter remains on remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  Any such new evidence 
submitted by the veteran should be 
associated with the claims folder.

The veteran should also be advised, in 
the same written communication, of his 
obligation to cooperate with the 
development of the appealed claim, which 
includes his duty to report for all 
scheduled medical examinations.  He 
should also be informed that the 
consequences of his failing to report for 
a VA examination without good cause might 
include the denial of his claim for 
additional VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  Once the above statement has been 
received and associated with the claims 
folder, the RO should then secure copies 
of all the medical evidence to which the 
veteran made reference in his statement 
that is not yet of record. 

3.  Once the above actions have been 
accomplished, the RO should contact the 
VA audiologist who subscribed the 
aforementioned opinion of August 1997 or, 
if he is unavailable for any reason, the 
VA audiologist who conducted the October 
1997 VA "audio" examination.  Either 
audiologist should be requested to 
thoroughly review all the pertinent 
evidence in the claims folder, to include 
a copy of this remand and all the 
evidence that was secured pursuant to it, 
and thereafter submit a comprehensive and 
legible addendum to his report of August 
or October 1997 (as may be the case) 
addressing the question of the most 
likely etiology of the bilateral hearing 
loss that was first diagnosed many years 
(as many as 44, per the current record) 
after the veteran's separation from 
active military service.  He also is to 
be advised that an explanation of the 
rationale for his opinion of causation 
will be greatly appreciated.

4.  After all the above actions have been 
completed and all the newly-submitted 
evidence, to include the requested 
addendum, has been made part of the 
record, the RO should re-adjudicate the 
appealed claim for service connection for 
bilateral hearing loss.

If, upon re-adjudication of the above matter, the benefit 
sought on appeal remains denied, an SSOC should be provided 
to the veteran and his representative, with an appropriate 
period to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).   The RO also hereby is 
requested to afford expeditious treatment to the claim hereby 
being remanded, as the law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


